Citation Nr: 0824631	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October and November 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and awarded 40 and 10 percent 
disability ratings for bilateral hearing loss and tinnitus, 
respectively, effective March 23, 2004. 

The claim of entitlement to an initial rating higher than 40 
percent for bilateral hearing loss is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(1998-2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that 38 C.F.R. § 4.25(b) (2007) and 
38 C.F.R. § 4.87, DC 6260       (1999-2007) limit a veteran 
to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular ratings for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions regarding 
notice and VA's duty to assist a veteran have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2007); 38 C.F.R. § 3.159 (2007).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected tinnitus has necessitated frequent periods 
of hospitalization.  While the appellant may assert that his 
disability may interfere with his employability, the evidence 
of record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A schedular rating in excess of 10 percent for tinnitus is 
denied. 


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to an initial rating higher than 
40 percent for bilateral hearing loss.

In his June 2005 Notice of Disagreement and July 2006 
Statement of Substantive Appeal, the veteran asserted that he 
is now totally deaf in his left ear and that the initial 
rating of his bilateral hearing loss disability should be 
increased to reflect such.   

The veteran was last afforded a VA examination in September 
2004.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination. Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran indicated that his condition had worsened since the 
date of the latest examination.  Because there may have been 
a significant change in the veteran's condition, the RO 
determined that a new VA examination was in order.  However, 
in June 2006 the RO received notice that the veteran had 
failed to report to his scheduled VA examination.  From a 
review of the record, there is no indication that the veteran 
was notified of the new VA examination, and to date, the 
veteran has not acknowledged his scheduled VA examination or 
his failure to report.  Because there may have been a 
significant change in the veteran's condition, and there is 
no evidence of record that the veteran was notified of the 
additional VA examination, the Board finds that a new VA 
examination is in order.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiological examination to determine 
the current severity of his service-
connected bilateral hearing loss.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The report should 
specifically address the increase in 
severity of hearing loss related to the 
left ear since the last VA examination 
dated in September 2004.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).  The file 
must be properly documented regarding 
any notifications to the veteran as to 
the scheduled examination.

2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the claim for 
an increased initial rating for 
bilateral hearing loss.  If further 
action remains adverse to the veteran, 
provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


